Citation Nr: 1546935	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-32 103A	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, for the purposes of accrued benefits.

2. Entitlement to service connection for tinnitus, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  He passed away in April 2007 and the appellant is the Veteran's surviving spouse. 

Prior to his death, the Veteran filed a claim for, inter alia, bilateral hearing loss, tinnitus, and PTSD in February 2007.  The Veteran died in April 2007, prior to the Regional Office (RO) taking any action on these claims.  In September 2007, the appellant submitted a claim for Dependent and Indemnity Compensation (DIC), to include Cause of Death (COD), accrued benefits, and burial benefits.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) RO in Oakland, California.  In that rating decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and Posttraumatic Stress Disorder (PTSD), for purposes of accrued benefits. 

The appellant's Notice of Disagreement (NOD) with that decision was received at the RO in January 2009.  The RO issued a Statement of the Case (SOC) in July 2009.  The appellant perfected her appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in September 2009.  In her VA Form 9, the appellant requested a hearing at her local hearing office before a member of the Board.  The hearing was scheduled for February 2012 and VA sent the appellant notice of this hearing in December 2011 and January 2012.  Despite this notice, the appellant failed to report to this hearing, and did not provide good cause for her failure to report. 

In a January 2013 decision, the Board granted service connection for PTSD, for accrued benefits purposes, and remanded the issues of service connection for bilateral hearing loss and tinnitus for further development.  Specifically, the Board remanded the bilateral hearing loss and tinnitus claims to ensure that appropriate notice and assistance was provided for both claims. After the completion of the requested development, the RO issued a Supplemental Statement of the Case (SSOC) in November 2013 and returned the case to the Board.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to his death, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus in February 2007. 

2.  The Veteran died in April 2007; and the appellant, who is the Veteran's surviving spouse, filed a DIC claim in September 2007. 

3.  The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate that the Veteran had a hearing loss disability for VA purposes.  

4.  The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate the Veteran's tinnitus had an onset during service or within one year after service separation, that tinnitus has continued since service, or that tinnitus is other related to in service noise exposure.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in, or aggravated by, service and may not be presumed as such.  38 U.S.C. §§ 1110, 1112, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385, 3.1000 (2015).

2.  Tinnitus was not incurred in, or aggravated by, service and may not be presumed as such.  38 U.S.C. §§ 1110, 1112, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While neither the Veteran nor the appellant were provided with appropriate VCAA notice prior to the initial adjudication of the claims, the appellant was advised of VA's duties to notify and assist in the development of the claim in a September 2013 letter.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing. This letter also informed her of disability rating and effective date criteria.  This letter was followed by a readjudication of the claims in a November 2013 supplemental statement of the case.  There has been ample opportunity to respond and supplement the record and the appellant's representative submitted a subsequent brief in support of the claim.  

 VA has also satisfied its duty to assist. The claims folder contains evidence, including VA records that were associated with the claims folder at the time of the Veteran's death.  The Veteran died before he could be afforded an opportunity for a VA examination.  The Board notes that the Veteran's representative has requested that the case be remanded to obtain a medical opinion; however, accrued benefits claims are limited to review of the evidence of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  Thus, VA is prohibited from obtaining a new medical opinion as such would be evidence that was not of record at the time of the Veteran's death.  The appellant has not identified additional relevant evidence that needs to be obtained.

II. Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c).  

In summary, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  To prevail on an accrued benefits claim, the record must establish that:  (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, the Veteran died in April 2007, (after December 16, 2003); thus, an accrued beneficiary may receive the full amount of any award for accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651  (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a) (repealing the two-year limit on accrued benefits effective December 16, 2003). 

Here, the appellant is the surviving spouse of the Veteran and filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in September 2007.  Therefore, her claim is timely as she filed within one year of the Veteran's April 2007 death.  Moreover, the marriage certificate of record indicates that she meets the spousal requirements.  Therefore, the appellant had standing to file the claims for accrued benefits and the Board has jurisdiction to address the merits of the claims of service connection for bilateral hearing loss and tinnitus for accrued benefits purposes.  

III.  Service Connection

Prior to his death in April 2007, the Veteran sought service connection for bilateral hearing loss and tinnitus.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to claims for service connection for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. at 157. 

A review of the service records supports the Veteran's claims of noise exposure during service.  The Veteran's DD-214 lists his specialty as auto mechanic.  The Veteran stated in November 2005 that he starting working in the motor pool but then became a door gunner on a helicopter.  The Veteran's personnel file shows that he worked as an auto mechanic and a vehicle mechanic.  This evidence supports the appellant's claims that the Veteran was exposed to loud noises during his service.

Furthermore, service treatment records support the conclusion that the Veteran suffered hearing loss during service.  In May 1969, the Veteran underwent a physical examination prior to entry into active service.  The examiner noted normal ears and ear drums.  The Veteran reported trouble with his ear, nose, or throat, by checking the "yes" box indicating that he had trouble in the past or currently. However he specifically denied hearing loss or running ears.  The Veteran did not further specify whether his ear, nose, or throat was troubling him at the time of entry into service.  The examiner found his ears, including hearing, within normal limits on examination.  An audiogram conducted at this examination supports this finding, revealing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10

-5
LEFT
-5
-10
-5

-5

The service treatment records from February and March 1971 indicate that the Veteran experienced pain in his left ear that caused him headaches.  It appears that the Veteran had acute pharyngitis, which resolved prior to discharge.  When the Veteran was examined in March 1971, the examiner noted that his ear looked pretty good and showed signs of blood.  Pursuant to his separation from service in May 1971, the Veteran was examined again.  This examiner noted no abnormalities with the Veteran's ears or ear drums.  The results from the audiogram reveal puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15 
20 
35
30 
LEFT
10 
5 
20 
25
10

Prior to his death, the Veteran reported a history of hearing loss and tinnitus during treatment for PTSD in November 2005.  However, the Veteran's postservice treatment records contain no records of audiograms or other tests of the Veteran's hearing.  The Veteran claimed that his hearing loss and tinnitus are connected to his service.  Unfortunately, the Veteran died before an examination for bilateral hearing loss or tinnitus could be performed.  Thus, the extent of his hearing loss at the time of his death in unknown. 

While the Veteran had a threshold shift in service, the record does not contain competent evidence of a hearing loss disability for VA purposes at any time prior to the Veteran's death.  His audiogram at separation shows bilateral hearing loss, even though the level of hearing loss shown does not specifically meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 157.  There is no evidence that he underwent any postservice audiometric testing that would establish a hearing loss disability under the criteria set forth in 38 C.F.R. § 3.385.  Without evidence of a hearing loss disability meeting such criteria, the appellant's claim for service connection for a hearing loss disability for accrued benefits must be denied.  

Moreover, regarding whether the Veteran had a current bilateral hearing loss disability for VA purposes, the Board notes that the Veteran was competent to give evidence about what he experienced such as difficulty hearing and tinnitus are subject to lay observation. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1337.  Here, the Veteran reported hearing loss and tinnitus in 2005, and there is no reason to doubt his credibility in this regard.  However, the Veteran was not competent to render an opinion as to the presence of hearing impairment at a level that satisfies the pertinent regulatory criteria.  Accordingly, his statement in this regard is not sufficient to establish a current hearing loss disability.   

With respect to tinnitus, the Veteran reported tinnitus in November 2005.  Unlike hearing loss disability, tinnitus is a disability that is capable of lay observation.  Thus, the Veteran's is competent to report having tinnitus.  Moreover, the Board has no reason to doubt that he experienced tinnitus at that time or when he later filed his claim for benefits, and the Board finds these reports of tinnitus credible.  

However, the Board notes that the record contains no competent evidence linking his tinnitus to service.  That is, the Veteran's service treatment records contain no complaints of tinnitus and the Veteran in none of his statements or claims submissions asserted an in-service onset of tinnitus.  Notably, tinnitus was not reported at the time of his separation from service.  While he reported tinnitus during PTSD treatment in November 2005, he did not indicate when his tinnitus began.  Likewise, he did not report the date of onset of his tinnitus related symptoms on his February 2007 claim for service connection.   Further, the record does not show that the Veteran reported a continuity of tinnitus related symptomatology dating since service or that his tinnitus began within one year of his separation from active duty.  

The Board observes that the Veteran had significant combat and noncombat noise exposure during service.  While he was competent to report his postservice tinnitus, he was not competent to render an opinion as to the etiology of such disability as such requires medical training and expertise.  As noted above, the Board is prohibited from developing this claim by obtaining a medical opinion as review of appeals of the denial of accrued benefits claims is limited to the evidence on file at the time of the Veteran's death.  Simply put, the evidence of record at the time of the Veteran's death did not contain competent evidence linking his tinnitus to service.  Accordingly, the Board concludes that service connection for tinnitus for accrued benefits purposes is not warranted.  

In conclusion, the Board finds that there is no credible diagnosis of a hearing loss disability for VA purposes and neither the Veteran nor the appellant are competent to offer such a diagnosis.  With respect to tinnitus, the record weighs against a finding that such disability was initially manifested during service or within one year after service, that such disability has continued since service, or that such disability is otherwise etiologically related to service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the purposes of accrued benefits only, service connection for bilateral hearing loss is denied.

For the purposes of accrued benefits only, service connection for tinnitus is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


